655 F.3d 1106 (2011)
UNITED STATES of America, Plaintiff-Appellant,
v.
Brano MILOVANOVIC; Tony Gene Lamb; Ismail Hot; Muhamed Kovacic; Elvedin Bilanovic; Aleksandar Djordjevic, Defendants-Appellees.
No. 08-30381.
United States Court of Appeals, Ninth Circuit.
August 24, 2011.
Joseph Hilary Harrington, Timothy M. Durkin, Assistant U.S. Attorneys, Office of the U.S. Attorney, Spokane, WA, Scott A.C. Meisler, U.S. Department of Justice, Washington, DC, for Plaintiff-Appellant.
Robert R. Fischer, Assistant Federal Public Defender, Federal Public Defender's Office, Joseph Nappi, Jr., Ewing Anderson, P.S., Frank Cikutovich, Stiley & Cikutovich, Dan Bruce Johnson, Dan B. Johnson, P.S., Curran Christopher Dempsey, Esquire, Curran C. Dempsey, PLLC, Gerald R. Smith, Law Office of Gerald R. Smith, Spokane, WA, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.